Title: From John Adams to Mercy Otis Warren, 27 July 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy July 27th. 1807

In the 131 and 132 page of the first Volume of your History, you are pleased to say that John Adams, one of the Negatived Counsellors a Barrister at Law of rising Abilities, his Appearance on the Theatre of Politicks commenced at this Period, that is in 1774.
This is of very little Importance, and would not be worthy of much Attention if it did not dis betray a Malignity of heart and a disposition to lessen me, as much as you could in the Opinion of your Readers both in present and future times, which runs through your whole history and is grossly inconsistedent with all the former Principles and Professions both of yourself and your Husband, from the year 1761 as all his and your Letters abundantly testify. These Letters are not lost.
A Man never looks So Silly as when he is talking or writeing concerning himself, but Mrs Warrens Severity has reduced me to the Necessity of pouring out all myself as plain as downright Shippen or as old Montaigne. Does Mrs Warren consider the House of Represtatives as the only Theatre of Politics? Were not the Courts of Justice at that time, both Superiour and inferiour Theatres of Politics? Were not the Courts of Admiralty general and Special Theatres of Politicks? Were not the Towns and their Meetings Theatres of Politicks? Wasere not the Presses, Theatres of Politicks? Was not the Council Chamber, with the Governor and Council Sitting in it a Theatre of Politicks? Was not every Fireside, indeed a Theatre of Politicks?
If Mrs Warren considered the House of Representatives as the only Theatre of Politics, She ought to have remembered that I was chosen and Acted as Representative, for the Town of Boston in the year 1770, four years before, she allows me to have appeared on the Theatre, and She ought to have remembered too that I drew up all the Political Papers, and conducted the whole Controversy with the Governor in that year. She ought to have remembered too that I was chosen into his Majestys Counsel in 1773 and Negatived by Governor Hutchinson: And again in 1774 and negatived by Governor Gage. Mrs Warren might have remembered that I made the only Report of her Brothers Arguments in the great Question of Writs of assistants in 1761 which would have been forgotten but is now recorded in History as the first Appearance of a Controversy which terminated only with the American Revolution. I was Sworn at the Bar in Boston in 1758 and from that time I became intimately acquainted with your Brother and Mr Thatcher both of whom treated me to the hour of their deaths like a Brother more than like a Son. In 1761 I was Sworn and admitted as a Barrister and as this was the year in which Writs of Assistants and Symptoms of Revolution made their first Appearance in the World, I took so decided and so active a Part on the Side of my Country, that I will venture to say that your Brother and Mr Thatcher too considered me as long as they lived one of the most confidential Friends they had upon Earth. Mrs Warren too might have remembered my public Writings. These no doubt will now appear mean. They always appeared so to me. But mean as they were, they had their Effects. Indeed all the political Writings of those times appear of little Consequence at this day. Mr Dickensons Farmers Letters Mr Otis’s Writings and even those of Dr Mayhew have lost their Interest, though they were then enthusiastically admired. Some of my poor Scribbles were were not only felt here, but were remarked by the Friends of America in England. They were reprinted there in various forms and excited So much Curiosity among the Friends of Liberty, that Mrs Maccaulay wrote to the Daughter of Mr Prince a very learned Lady in Boston to enquire who was the Writer of them. Mr Hollis wrote to Dr Elliot to make the same Enquiry. Both of them enquired and answered. I was chosen too a Member of the Society of the Bill of Rights and Mr Burgh Sent me a present of his three Volumes of Political Disquisitions. In 1772 and 1773 or in 1773 and 1774, two years I am not certain which, I draughted the Instructions to their Representatives for the Town of Boston, which you will find in the Gazettes of those years and were then considered as important State Papers. She might have recalled the Braintree Instructions too. A Barrister at Law travelling with the Circuits into all the Counties of the State, and there was not one County in it, in which I had not appeared and practiced, conversant with all Sorts of People, Clients Parties Witnesses, Grand Jurors, Petit Jurors as well as Justices and Judges, whose Sentiments were well known to all Parties, constantly arguing in public and private in favour of the Public Cause, and who was always heard with Attention, could not fail of being universally known and having extensive Influence. You may judge, of the Opinion of our Opponents by a Saying of Chief Justice Oliver at Plymouth. This Magistrate always made, of his Charge to the Grand Jury, a vehement harrangue upon Politicks. Highly complimented one day by his Friends on the profound Wisdom and irresistible Eloquence of his Speech, and upon the great Impression it had made on the People, he answered, “Ah! Notwithstanding all that Mr John Adams has nothing to do but to go upon the Green among the People, and Say it is all equivocal and evasive, to destroy the whole Effect of it.” This same Chief Justice Oliver who loved me no better than Mr Otis used to Say long before I was a Representative, when he heard any one Speak in Admiration of your Brothers great Talents at the Bar, that there was “another Gentleman at the Bar of the Same Political Principles, Mr J. Adams who was much better read in Law than Otis and a more agreable Speaker.” Your Brother Otis has often said in Boston and Barnstable, I know, and in Plymouth I believe, ten many years before I was a Representative that John Adams would one day be the greatest Man in North America. These were all extravagant Hyperboles, but they Serve to Show that I was not an obscure Person, from 1761 to 1774. In 1765 I was chosen by the Town of Boston, though not an Inhabitant together with Mr Gridley and Mr Otis, to appear before the Governor and Counsel, in favour of an order to the Courts of Justice to proceed in Business without Stamped Papers. Mrs Warren might have remembered too that Deacon Foster was a formidable Rival to General Warren from his first Election to the General Court, and that I was an active and zealous Electioneering Friend every year.
Add to this, that in 1775 I was appointed Chief Justice of the State by the Unanimous Vote of that Counsel which held the Executive Power as well as a Branch in the Legislature, Your honoured Father Colonel Otis and that very Doctor Winthrop whose Character you have so highly and so justly distinguished with honor, and Judge Seaver of Kingston your venerable Brother in Law were Members of that Body. Such Characters as these would not have ventured to entrust the most important office in the State to any Man who had not been long known to the Body of the People and fully confided in for his inflexible Attachment to the Public Cause as well as for his Integrity and qualifications to discharge its Duties.
All these little Anecdotes you will Say are Proofs of my “Pride of Talent.” Be it so. Make the most you can of them Mrs Warren. But We shall have more to Say concerning this Pride of Talent. But They Serve at least to prove that I ought to have been considered in your History as a Figure on the Stage, from 1761 to 1774. Call it the Figure of a Door keeper, a Livery Servant, a Dancer a Singer, or a Harlequin if you will: but I ought not to have been Shoved off the Theatre and kept behind the Screen for fourteen years. This is Surely more than enough, Madam on this trifling Subject. I conclude then as yet as your / old Friend and Servant
John Adams